Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-10-2000

Brytus v. Spang & Company
Precedential or Non-Precedential:

Docket 98-3627




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Brytus v. Spang & Company" (2000). 2000 Decisions. Paper 27.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/27


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                  UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT



                             No.    98-3672

                             Brytus v. Spang


    The following modifications have been made to the Court's
Opinion issued on 2/7/00 , to the above-entitled appeal and will
appear as part of the final version of the opinion:

   In Judge Stapleton's dissent On page 18, footnote 1, line
   1, the word "seek" should be seeks".




                                   Very truly yours,


                                   /s/ P. Douglas Sisk,
                                       Clerk


Dated:   February 10, 2000